DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered. 

Election/Restrictions
Claims 39-43 are rejoined in order to expedite prosecution.  All other restriction and election requirements stand. 

Claim Status
Claims 2-7, 10, 12-19, 21, 25-38, 45-60, 63-65, and 68-76 are canceled.
Claims 1, 8-9, 11, 20, 22-24, 39-44, 61-62, and 66-67 are under examination.


Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the specification for lack of sequence identifiers is withdrawn in view of Applicant’s amendments.

Specification
The objection to the specification for having new matter is withdrawn in view of Applicant’s amendments. 

Claim Objections
The objection to claim 1 is withdrawn in view of Applicant’s amendments.
The objection to claim 3 is withdrawn in view of Applicant’s amendments.
The objection to claims 12-19 is withdrawn in view of Applicant’s amendments.

The duplicate claim warning over claims 1-3 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 8-9, 11, 20, 22-24, 44, 61-62, and 66-67 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 1-3, 8-9, 11, 20, 22-24, 44, 61-62, and 66-67 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments. 

The rejection of claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments. 

The rejection of claims 2-3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claim 20 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant’s Arguments:  Claim 20 has been amended to include all the limitations of claim 1, thus obviating the rejection under § 112 (d).
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issue below.
Amended claim 20 only recites inherent properties of the antibody of claim 1.  These features in no way, binding specific cancers, change anything about the antibody.  Therefore, claim 20 does not further limit the claim on which it depends.  It thus remains rejected here.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  The abbreviations VH domain and VL domain should be in parentheses beside their counterpart variable heavy chain and variable light chain for clarity and consistency.
Claim 1 is further objected to since there are two VH CDRs labeled in the VL domain.    
Claim 42 is objected to because it lacks “isolated” before host cell and this should be added for consistency.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for host cells not a part of a transgenic animal and vectors and polynucleotides that are not transgenes in a transgenic animal, wherein said polynucleotides, vectors, and host cells all encode an antibody with six parental CDRs, does not reasonably provide enablement for transgenes or transgenic animals that encode any antibody or any of the products above that encode only part of a functional antibody but lacking all six parental CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant broadly claims an isolated polynucleotide, vector, and isolated host cell containing a nucleic acid that encodes a VH, VL, or VH and VL of the monoclonal antibody of claim 1.   The claims read on a transgene or cell within a transgenic animal or methods of using the same given that the term "isolated" is either not denoted in describing the vector or cannot denote the typical meaning of the term since it is defined at 0056 as the molecule is free of at least one component as it is found in nature.  The paragraph goes on to say this can be simply any nucleic acid or protein.  Thus, all the products above can be in a transgenic animal of a different species from which the polynucleotides originated, as such an animal would lack at least one of the proteins from the native context, instead having its own version.  Thus, all polynucleotides, vectors, and host cells can be a transgene or read on a transgenic animal.  However, the functionality of such genes and animals is not predictable or enabled as discussed below.
The state of the art at the time of filing was such that one of skill could not predict the phenotype of transgenics. The art of transgenic animals has for many years stated that the unpredictability lies, in part, with the site or sites of transgene integration into the target genome and that "the position effect" as well as unidentified control elements are recognized to cause aberrant expression of a transgene (Wall et Al., Theriogenology, Vol. 45, Pg. 57-68, 1996). 
The elements of the particular construct used to make transgenic animals are also held to be critical, and they must be designed case by case without general rules to obtain good expression of a transgene; e.g., specific promoters, presence or absence of introns, etc. (Houdebine et Al., Journal of Biotechnology, Vol. 34, Pg. 269- 287, 1994). Furthermore, transgenic animals are regarded to have within their cells, cellular mechanisms that prevent expression of the transgene, such as methylation or deletion from the genome (Kappell et Al., Current Opinions in Biotechnology, Vol. 3, Pg. 548-553, 1992).
Thus, at the time of filing, the phenotype of a transgenic cell contained within any animal and the transgene function itself was unpredictable.  The claims as written, encompassing a transgene or cell in a transgenic animal, is not adequately described in the specification as to prevent excessive experimentation by the public to generate and use the invention.  Applicants can obviate the instant rejection by amending the claims to recite the term "purified" before the recitations, polynucleotide and expression vector in the cases of claims 39-40.  Applicant may consider canceling claim 41 and amending claim 42 to recite that the eukaryotic host cell is not present in a transgenic animal or that it is present in an in vitro cell culture, depending on the support available in the original disclosure.
Claims 39-43 also allow for encoding and production of only a single variable region of the antibody of claim 1, which requires two variable regions (six CDRs) to bind antigen.  Thus, the products and method as claimed are not enabled to their full scope as they fail in most embodiments explicitly written to make a functional antibody. 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, previously cited).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, previously cited) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies produced according to the claimed method as broadly as claimed nor would they recognize the functionality of polynucleotides that produce only half an antigen binding site.
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Houdebine, Wall, Kappell, Paul and Bendig, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to practice the method for producing functional antibodies comprising fewer than all six CDRs, using transgenes or transgenic animals for antibody production, or use of products that encode only half an antibody binding site, with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the antibody fragments and methods are functional, commensurate in scope with the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the functional fragment thereof" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, it is not clear which fragment is being referred to in the claim.  It could be the earlier recited fragments, which are not functional mostly as discussed above or another structure not defined in the claims.  Therefore, there are multiple interpretations of the claims and also the metes and bounds thereof are not clear.  The claim is thus rejected here as indefinite.  

Conclusion
Claims 8-9, 11, 22-24, 44, 61-62, and 66-67 are objected to for depending on an objected claim.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642